Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 12/16/2020. Of the original claims 1-15, applicant amended claims 1, 13, 15; and added new claims 16-20. Therefore, the claims 1-20 are pending.

Amendment to the Specification
Applicant submitted amendment to specification on 02/11/2021 deleting U.S. Application 14/750,081 filed on June 25, 2015 Abandoned from chain of CONTINUATION of parent applications. Examiner has not entered the amendment to the specification as applicant agreed to re-include the application 14/750,081 into the CONTINUATION chain by resubmitting the amendment to the specification.

	EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1 and 13 as per attached proposed examiner amendment submitted by the applicant on February 11, 2021.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Kelly J. Hollowell. PhD, Attorney (registration # 42,664) on February 11, 2021 and an interview summary of which is attached herewith. The application has been amended as follows:

1.	(Currently Amended) An apparatus comprising: 
a processor; and a memory operably coupled with the processor, wherein the memory comprises processor executable program instructions configured that when executed by the processor cause the apparatus to implement a database server communicatively coupled to an application serverconfigured with a machine learning algorithm, and a data store 
the application server comprising: a customer portal; a provider portal; and a virtual payment system manager linked to the customer portal and the provider portal; the application server providing a network service to a plurality of users through a plurality of client systems via a communication network, the network service being accessible via a graphical user interface provided by a client application implemented on each of the client systems;
the data store maintained by the application server comprising: a service offer database storing a bundled set of healthcare service offers linked to at least one of:
a customer profile database configured to register users thereby providing user's personal information for purchasing healthcare services;
a physician profile database configured to register and maintain records of individual physician offering healthcare services;
a condition information database configured to register and maintain information records for various health conditions and diseases for which corresponding healthcare services are offered;
a hospital system profile database configured to register and maintain account information records for hospital system administrators providing pre-paid healthcare services;
an available service database configured to register and maintain records of various healthcare services offered by at least one of: a physician; and a hospital; and
a transaction information database configured to maintain records of purchases made by registered users; and
a virtual money account database configured to maintain records of virtual funds of each of the registered users, physicians and hospitals involved in a virtual payment in a transaction marketplace system; the application using the machine learning algorithm instructs the service offer database to store each healthcare service provider service corresponding to the user selection via a graphical user interface, and the application server displays via the customer portal the bundled set of service offers including pricing of associated service offer via the graphical user interface that matches the users' selection;
the customer portal is configured to allow the user to select a healthcare service offer from the bundled set of service offers for purchase by the user via the graphical user interface on a selected date, time and location, wherein the purchase comprises payment comprising a plurality of selected virtual funds assigned to the user, the virtual funds comprise at least one funding source comprising promotional credit having an expiration date, and the virtual funds are selected in chronological order in which the funds were assigned to the user until the sum of selected virtual funds values is at least equal to the purchase price;
the service offer database is configured to store the application server displays via the customer portal a purchase price for the associated service offer, an indication of a corresponding healthcare provider for the healthcare service, a corresponding payment amount for the healthcare service, wherein the price is an optimized price set based on the user's capacity to pay determined as a function of the user's remaining insurance deductible;
the virtual payment system manager is configured to allocate and distribute the virtual funds in the transaction marketplace system to the virtual accounts of at least one of: a physician; a hospital; and a customer;
the provider portal upon receiving purchase information from the user for purchasing the selected service offer for the optimized price generates a voucher specifying a unique confirmation number within a user interface configured in the customer portal, the voucher comprising a description of the purchase specifying the corresponding healthcare provider for the healthcare service for the purchased service offer redeemable from the corresponding healthcare service provider, wherein the voucher is configured to remain invalid to redeem the purchased offer until a prescription for the purchased offer is received and verified.

2.	 (Original) The data store of claim 1 further comprising a pharmacy profile database to maintain account information records for pharmacy administrator offering healthcare products.

3.	 (Original) The provider portal of claim 2 upon receiving purchase information from the user for purchasing the selected service offer issues a prescription document to be submitted to the pharmacy.

4.	Original) The data store of claim 1, further comprising an available products database to maintain information records for various healthcare products offered by pharmacies registered with the application server.

5.	Original) The data store of claim 2, further comprising a product offer database to maintain records for offers of healthcare products offered by the registered pharmacies.

6.	(Original) The apparatus of claim 1, wherein the network service is configured to allow a user accessing the network service from one of the client systems in association with a provider account to create a service offer for purchase via the network service by submitting, via graphical user interface controls included within the graphical user interface provided by the client application implemented on the client system, a set of information for the service offer to the network service and in response to receiving the set of information for the service offer, establish a service offer information record associated with the service offer and the provider account within the service offer database.
7.	(Original) The apparatus of claim l, wherein the transaction information database comprises a respective purchase information record for each processed purchase, by a user accessing the network service from one of the client systems in association with a customer account.

8.	(Original) The apparatus of claim 1, wherein the network service is configured to indicate for each healthcare service and healthcare product of the purchased service offer, whether the purchased service and product have been redeemed.

9.	(Original) The apparatus of claim 8, wherein for each purchase redeemed the network service is configured to access a servicer for a financial account, said servicer indicated by the corresponding compensation information for the healthcare product in the service offer information record associated with the selected service offer, to direct a disbursement of funds corresponding to the payment amount for the redeemed purchase to the financial account.

10.	(Original) The service offer database of claim 1, further linked to a practice group profile database to maintain account information records for registered practice group administrator users offering healthcare services.

11.	(Original) The apparatus of claim1, wherein at least one service offer for a corresponding bundled set includes one or more primary and secondary healthcare services.

12.	(Original) The apparatus of claim 1, wherein at least one service offer information record associated with a service offer for a corresponding bundled set that includes an indication of a facility for performing the primary healthcare service, a facility fee for the facility, and compensation information for the facility fee.

13.	(Previously Amended) The apparatus of claim 1, wherein the virtual payment system manager implemented by the processor executable program instructions executed by the application server further comprises:
a virtual account management module configured to access the virtual money account database to maintain virtual money accounts;
a communication module configured to generate notifications and reports with respect to the virtual money accounts;
a virtual payment module configured to implement functionality for performing operations for facilitating payment processing;
a transaction tracking module configured to dynamically perform updates to the accounting details pertaining to transactions;
a virtual fund creation and disbursement module configured to implement functionality for creating or instantiating virtual fund objects within respective account information records for the virtual money accounts; and
an adjustment module configured to implement functionality for performing operations for processing cancellation requests, refund requests, and other modifications to purchases of offered services and products.

14.	(Original) The apparatus of claim 1, wherein the virtual payment system manager allocate to distribute funds to the virtual account of at least one of: the physician; and the hospital; on request raised by the customer on purchasing of the bundled set of healthcare services.
15.	(Previously Amended) The apparatus of claim 13, wherein the virtual payment system manager is configured to allocate and distribute virtual fund objects to the virtual account of the customer on request raised by at least one of the physician; and the hospital.

17.	(Previously Presented) The apparatus of claim 16, wherein in response to determining the prescription is verified, configuring the voucher to be valid for redeeming the purchased offer.

18.	(Previously Presented) The apparatus of claim 1, wherein the voucher is generated for a bundled set, and wherein the voucher is configured to permit the user to redeem each purchase of the bundled set.

19.	(Previously Presented) The apparatus of claim 18, wherein in response to determining a purchased offer of the bundled set has been redeemed, based on determining the user received the purchased offer of the bundled set, configure the voucher to indicate the purchased offer has been redeemed.

20.	(Previously Presented) The apparatus of claim 1, wherein in response to reaching the end of a promotional credit virtual funds expiration period, reverse virtual funds payment for a purchased service that has not been redeemed within the expiration period.


Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable feature of: “the application server using the machine learning algorithm instructs the service offer database to store each healthcare service provider service corresponding to the user selection via a graphical user interface, and the application server displays via the customer portal the bundled set of service offers including pricing of associated service offer via the graphical user interface that matches the users' selection; the customer portal is configured to allow the user to select a healthcare service offer from the bundled set of service offers for purchase by the user via the graphical user interface on a selected date, time and location, wherein the purchase comprises payment comprising a plurality of selected virtual funds assigned to the user, the virtual funds comprise at least one funding source comprising promotional credit having an expiration date, and the virtual funds are selected in chronological order in which the funds were assigned to the user until the sum of selected virtual funds values is at least equal to the purchase price; the service offer database is configured to store the information retrieved from the user and the application server displays via the customer portal a purchase price for the associated service offer, an indication of a corresponding healthcare provider for the healthcare service, a corresponding payment amount for the healthcare service, wherein the price is an optimized price set based on the user's capacity to pay determined as a function of the user's remaining insurance deductible; the provider portal upon receiving purchase information from the user for purchasing the selected service offer for the optimized price generates a voucher specifying a unique confirmation number within a user interface configured in the customer portal, the voucher comprising a description of the purchase specifying the corresponding healthcare provider for the healthcare service for the purchased service offer redeemable from the corresponding healthcare service provider, wherein the voucher is configured to remain invalid to redeem the purchased offer until a prescription for the purchased offer is received and verified “ in an apparatus for network-based marketplace service for facilitating purchase of bundled services and products.
. 
Discussion 
The applicant's remarks filed in response dated December 19, 2020, see pages 7-10 has been fully considered. The claim 1 as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application providing a technical solution to challenging need of a patient of access to information on comparing the prices of common medical procedure and drugs due to restriction on availability of the information to the patients based on their particular plan only forcing the patient to conducting extensive, inefficient and time consuming research for the medical need thereby wasting computing resources (see Specification: paragraph [0002-0003]).The claims as amended provide technology-based solution enabling healthcare providers to remotely offer a bundled set of healthcare services that are performed separately by multiple providers or a bundled set of one or more healthcare services and products to prospective patients through network based mechanism. The applicant network network-based mechanism of healthcare services enables patient to make pre-paid purchase of the bundled set of services and products in single transaction via network-connected device facilitating allocation and disbursement of payment among multiple healthcare service providers that perform the services or sell products eligible because it does not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cite prior arts, Smith disclosed purchasing healthcare products on purchasing platform in which plurality healthcare providers supplies healthcare and products (see abstract). Zecchini teaches web-based comparing cost information for doctors, hospitals and healthcare providers indexed by location and practice category (see abstract). Lassen et al. teach administration of bundled healthcare pricing including distribution of payment, calculating savings, and processing the claims (see abstract; and Fig. 3). The Non-patent Literature of Saxena et al. disclosed value based bundling of health care services that improves health outcomes for providers (see page 3). The International Publication prior art of Kundus et al. disclosed verifying proper delivery of healthcare bundles to patients (see abstract). None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 1-20 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/12/2021